Exhibit EMPLOYMENT AGREEMENT This Employment Agreement ("Agreement"), executed on this 9th day of May,2008, by and between IPG Photonics Corporation, a Delaware corporation having an office at 50 Old Webster Road, Oxford, MA 01540 (the "Corporation"), and Valentin P. Gapontsev ("Executive").The Corporation and Executive are referred to jointly below as the "Parties." WHEREAS, the Corporation and Executive previously entered into an employment agreement dated March 1, 2006 (the "Prior Agreement"); WHEREAS, the Corporation and Executive desire to amend and restate the Prior Agreement to comply with Section 409A of the Internal Revenue Code of 1986, as amended (the "Code"); and WHEREAS, the Corporation desires to continue to employ Executive and Executive desires to continue his employment with the Corporation on the terms and conditions set forth in this Agreement. NOW, THEREFORE, in consideration of the employment of Executive, the mutual terms and conditions set forth below, and other good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the Parties agree as follows: 1.Employment.Executive will be employed by the Corporation in the position of Chief Executive Officer.Executive will report to the Corporation’s Board of Directors (the "Board").Executive's primary responsibility will be executive management of the business and affairs of the Corporation and its subsidiaries.Executive will carry out such duties as shall be assigned from time to time by the Corporation’s Board of Directors, subject to applicable laws, and ethical duties.During the Employment Period (as defined below), Executive shall devote Executive's reasonable best efforts, energies and abilities and Executive's full business time, skill and attention to the business and affairs of the Corporation, and shall act at all times according to the highest professional standards, for the purpose of advancing the business of the Corporation. 2.Term.Subject to the Termination provisions below, Executive's employment by the Corporation shall commence on the first day of the fiscal quarter including the date of execution of this Agreement (the "Effective Date") and shall terminate at 5:00pm E.S.T. on December 31, 2010 (the "Employment Period"); provided that, in the event of a "Change of Control" of the Corporation (as such term is defined in the Corporation's 2006 Incentive Compensation Plan in effect on the Effective Date (the "Equity Plan")), the Employment Period automatically will be extended until the second anniversary of the Change in Control. 3.Compensation. (i)Salary.The Corporation shall pay to Executive an annual base salary ("Base Salary") of three hundred and eighty thousand dollars (U.S. $380,000) effective as of the Effective Date.The Corporation will pay Executive's Base Salary in equal installments in accordance with the Corporation's standard payroll policies and schedule, subject to tax and elective withholding and deductions.Thereafter, the Board, or such committee of the Board as is responsible for setting the compensation of senior executive officers, shall review Executive's performance and Base Salary annually in January of each year, in light of competitive data, the Corporation's performance, and Executive's performance, and determine whether to increase Executive's Base Salary on a prospective basis.The first review shall be in January 2009.Such adjusted annual salary then shall become Executive's "Base Salary" for purposes of this Agreement. (ii)Annual Bonus.Executive will be eligible for an annual cash bonus (the "Bonus"), based on performance, and calculated as a percentage of Executive's Base Salary.The Corporation intends that the Bonus will be paid within 2½ months of the close of the calendar year in which Executive becomes vested in such Bonus, to qualify for the short-term deferral exception to Code Section 409A. (iii)Equity Compensation.Executive will be eligible to participate in any long-term incentive plans, and/or equity-based compensation plans established or maintained by the Corporation for its senior executive officers or employees, including, but not limited to, the Equity Plan. 4.Benefits. (i)Executive shall be entitled to the extent eligible to participate in any benefit plans as may be adopted and modified by the Corporation from time to time, including without limitation health, dental and medical plans, life and disability insurance, paid time off, holiday, and retirement plans.The benefits available to Executive shall be no less favorable than those available to other executives at similar levels within the organization or to the employees of the Corporation at the location where Executive works.Benefits provided under this Agreement shall be subject to the terms and conditions of any applicable benefit plan, including any eligibility and vesting requirements, as such plans may be in effect from time to time. (ii)Executive shall be entitled to four weeks vacation each year.The maximum number of accrued vacation hours that Executive can have at any point in time is equal to the total vacation hours earned in the last twelve months, plus one week of vacation carried over from the prior twelve months of service. 5.Other Activities.The employment of Executive shall be on a full-time basis, but Executive may be an investor or otherwise have an interest in or serve on the board of directors or advisory board to other businesses, partnerships and entities so long as the other activities of Executive do not materially interfere with the performance of Executive's duties to the Corporation, and so long as such other activities do not cause Executive to violate the Restrictive Covenants incorporated herein in Section 12 of this Agreement, and so long as Executive discloses all such activities to the Chief Executive Officer and the Board.Nothing in this provision or this Agreement limits or restricts Executive's duties and obligations, including the duty of loyalty, that arise under the law. 6.Termination by the Corporation.The Corporation may terminate the Employment Period: (i)without Cause (as defined below) by giving Executive sixty (60) days' prior written notice, or (ii)for Cause (as defined below)."Cause" shall mean: (A) an act of fraud, embezzlement or theft by Executive in connection with Executive's duties or in the course of Executive's employment with the Corporation; (B) Executive's intentional wrongful damage to the property of the Corporation; (C) Executive's intentional breach of Section 12 hereof while Executive remains in the employ of the Corporation; (D) an act of Gross Misconduct (as defined below); or (E) a felony conviction or a conviction for a misdemeanor involving moral turpitude; and, in each case, the reasonable, good faith determination by the Board as hereafter provided that any such act shall have been materially harmful to the Corporation.For purposes of this Agreement, "Gross Misconduct" shall mean a willful or grossly negligent act or omission which has or will have a material and adverse impact on the business or reputation of the Corporation, or on the business of the Corporation's customers or suppliers as such relate to the Corporation.Notwithstanding the foregoing, Executive shall not be deemed to have been terminated for "Cause" hereunder unless and until there shall have been delivered to Executive a copy of a resolution duly adopted by the affirmative vote of a majority of the independent directors of the Board then in office at a meeting of the Board called and held for such purpose, finding that, Executive has committed an act set forth above in this Section 6.Nothing herein shall limit Executive's right or Executive's beneficiaries' right to contest the validity or propriety of any such determination. In addition, Executive's employment shall be deemed to have terminated for Cause if, based on facts and circumstances discovered after Executive's employment has terminated, the Board determines in good faith after appropriate investigation that Executive committed an act during the Employment Period that would have justified a termination for Cause.In addition, Executive’s employment shall be deemed to have terminated for Cause, if based on facts and circumstances discovered after Executive’s employment has terminated, the Board determines in reasonable good faith, within one year after Executive’s employment terminated, and after appropriate investigation and an opportunity for Executive to be interviewed (with or without counsel as Executive may determine) by a subcommittee of the independent Board members or its representative, that Executive committed an act during the Employment Period that would have justified a termination for Cause. 7.Termination by Executive.Executive may terminate the Employment Period (i) by giving the Corporation sixty (60) days' prior written notice, or (ii) for Good Reason (as defined below); provided, however, that in the event Executive terminates the Employment Period for Good Reason, Executive must give the Corporation written notice of his intent to terminate for Good Reason within sixty (60) days of the occurrence of the event that allegedly constitutes Good Reason.The Corporation shall have a right to cure the breach for a period of thirty (30) days after notice from Executive of his intention to terminate for Good Reason.In the event of termination by notice under the preceding subsection (i), the Corporation in its discretion may elect a termination date that is earlier than the conclusion of the sixty (60) day notice period, but in the event of such election the termination shall still be deemed a voluntary termination by Executive under this Section."Good Reason" means the occurrence of any of the following events without Executive's express written consent: (a)The material reduction of Executive's authorities, duties, or responsibilities with the Corporation; (b)A material reduction by the Corporation of Executive's Base Salary, other than a reduction approved by the Board that similarly applies to all executive officers of the Corporation, provided that a reduction in Base Salary shall not exceed more than 10% of then Base Salary; (c)A relocation of the offices of Executive to a place greater than thirty-five (35) miles in distance from the current executive offices of the Corporation in Oxford, MA; (d)A material reduction in the budget over which Executive retains authority; or (e)Any action or inaction that constitutes a material breach by the Corporation of this Agreement. The Corporation shall have no obligations to Executive after Executive's last day of employment following termination of employment under this Section, except as specifically set forth in this Agreement or under any applicable plans, programs or arrangements of the Corporation including, without limitation, the Corporation’s certificate of incorporation or By-Laws, the Equity Plan and any agreements thereunder and the indemnification agreement described in Section 4. 8.Automatic Termination.Notwithstanding the provisions of Section 2, Executive's employment shall automatically terminate upon Executive's death or Disability (as defined below).Executive shall be deemed to have a "Disability" for purposes of this Agreement if Executive is unable to substantially perform, by reason of physical or mental incapacity, Executive's duties or obligations under this Agreement, with or without reasonable accommodation as defined in the Americans with Disabilities Act and implementing regulations, for a period of one hundred and eighty (180) consecutive days in any 360-day period.The Board shall determine, according to the facts then available, whether and when the disability of Executive has occurred and shall state that date of termination in the Notice of Termination.Such determination shall be made by the Board in the good faith exercise of its reasonable discretion. 9.Expiration of Agreement.The Employment Period shall terminate in accordance with Section 2 if not earlier terminated pursuant to Section 6, 7 or 8. 10.Certain Obligations of the Corporation Following Termination of the Employment Period.Following termination of the Employment Period under the circumstances described below, the Corporation will pay to Executive the following compensation and provide the following benefits in addition to any benefits to which Executive may be entitled by law in full satisfaction and final settlement of any and all claims and demands that Executive or the Corporation may have against the other under this Agreement: (i)Termination of Employment for Any Reason.In the event of a termination of the Employment Period for any reason, the Corporation shall pay or provide Executive (a) any unpaid Base Salary through the date of termination and (b) any benefits (including, without limitation, any unused vacation accrued in accordance with Section 4(ii)) accrued, earned or vested, and any unreimbursed expenses incurred, up to and including the effective date of such termination to which Executive may be entitled under the terms of any applicable arrangement, plan or program (collectively, the "Accrued Amounts"). (ii)Without Cause by the Corporation or for Good Reason by Executive.In the event that the Employment Period is terminated by the Corporation without Cause pursuant to Section 6(i) hereof or by Executive for Good Reason pursuant to Section 7 hereof, Executive shall be entitled to the following payments: (a)The Accrued Amounts, as soon as practicable following the date of termination; (b)Any bonus that has been actually earned as of or prior to the termination date, but has not been paid, payable in a single lump sum as soon as practicable following the date of termination; (c)A pro rata portion of the amount, if any, Executive would have received pursuant to Section 3(ii) for the year in which Executive's employment terminated.The Corporation shall determine what annual bonus, if any, Executive would have earned had he been employed through the end of the applicable period (the "Base Incentive Amount"), in accordance with the methods used to calculate annual bonuses for the Corporation's other similarly-situated executives.The pro rata portion to be paidpursuant to this paragraph shall be determined by multiplying the Base Incentive Amount by a fraction, the numerator of which is the number of days from the beginning of the applicable annual period in which the termination occurred through the date of termination and the denominator of which is 365.Any payment due under this paragraph shall be paid at the time payment is made to other similarly-situated executives of the Corporation; provided, however, that such payment shall be made in a single lump sum payment no later than the last day of the calendar year following the year in which Executive's employment terminates; (d)Continuing payments of Base Salary, payable in accordance with regular payroll practices of the Corporation, for twenty-four months following the date of termination; (e)Continued coverage under the Corporation's medical and dental plans for twelve months following the date of termination.Thereafter, Executive may elect COBRA continuation coverage at Executive's expense. In the event that the Employment Period is terminated by the Corporation without Cause pursuant to Section 6(i) hereof or by Executive for Good Reason pursuant to Section 7 hereof, for purposes of determining the vested portions of Executive's stock options and any other equity compensation awards granted on or after the date hereof, Executive shall be deemed to have terminated employment twelve (12) months following the date of Executive's actual termination of employment. In the event that the Employment Period is terminated by the Corporation without Cause pursuant to Section 6(i) hereof or by Executive for Good Reason pursuant to Section 7 hereof and such termination occurs within twenty-four (24) months following a Change of Control (as defined in the Equity Plan), all stock options and any other equity compensation awards granted on or after this date hereof and held by Executive on the date of termination shall immediately vest and become non-forfeitable. (iii)Termination by Executive Without Good Reason or by the Corporation for Cause.In the event the Employment Period is terminated by Executive pursuant to Section 7(i) hereof without Good Reason or by the Corporation pursuant to Section 6(ii) hereof for Cause, Executive shall be entitled to no further compensation or other benefits under this Agreement except for the Accrued Amounts, payable in a single lump sum as soon as practicable following the date of termination. (iv)Death; Disability.In the event that the Employment Period is terminated by reason of Executive's death or for Disability, Executive or Executive's estate, as the case may be, shall be entitled to the following payments: (a)The Accrued Amounts, as soon as reasonably practicable following the date of termination; (b)Any bonus that has been actually earned as of or prior to the termination date, but has not been paid, payable in a single lump sum as soon as practicable following the date of termination; and (c)The amount payable, if any, as determined pursuant to Section 10(ii)(c), at the time specified therein. In the event that the Employment Period is terminated by reason of Executive’s death or for Disability, the treatment of any equity compensation awards held by Executive shall be governed by the terms of the plan or agreement under which such awards were granted. (v)Expiration.In the event the Employment Period terminates due to the expiration of the Employment Period and the Corporation does not offer Executive continued employment in the same or a substantially similar position as, or in a higher position than, his position on the date of the expiration of the Employment Period, and at a compensation level that is the same or a substantially similar to that in effect on the date of the expiration of the Employment Period, Executive shall be entitled to the following payments: (a)The Accrued Amounts, as soon as reasonably practicable following the date of termination; (b)Any bonus that has been actually earned as of or prior to the termination date, but has not been paid, payable in a single lump sum as soon as practicable following the date of termination; (c)The amount payable, if any, as determined pursuant to Section 10(ii)(c) at the time specified therein; and (d)Continuing payments of Base Salary, payable in accordance with regular payroll practices of the Corporation, for twenty-four months following the date of termination. Except as provided in Section 10(i), Executive shall not be entitled to payment of the amounts described in this subsection (v) if the Corporation offers Executive continued employment in the same or a substantially similar position as, or in a higher position than, his position on the date of expiration of the Employment Period, and at a compensation level that is the same or a substantially similar to that in effect on the date of the expiration of the Employment Period, and Executive declines the offer. (vi)No Mitigation or Offset.In the event of any termination of Executive’s employment under this Section 10, Executive shall be under no obligation to seek other employment or otherwise mitigate his damages, and there shall be no offset against amounts due to Executive under this Agreement on account of any remuneration or benefit attributable to any subsequent employment obtained by Executive. 11.Nature of Payments.Upon termination of employment pursuant to Sections 6, 7, 8 or 9, Executive will be released from any duties and obligations to the Corporation set forth in this Agreement (except the duties and obligations under the Restrictive Covenants and as set forth in Section 12 hereof) and the obligations of the Corporation to Executive under this Agreement will be as set forth in Section 10. 12.Restrictive Covenants.In consideration of the benefits under this Agreement, Executive has executed and delivered a Confidentiality, Non-Competitive and Confirmatory Assignment Agreement, dated the date of this Agreement (together with any similar or successor agreements, referred to herein as the “Restrictive Covenants”), and Executive agrees that, as part of this Agreement, Executive shall comply with the terms of the Restrictive Covenants.Notwithstanding Section 10(iii) of this Agreement, if (a) Executive terminates employment other than for Good Reason and, thus, is not entitled to the payments and benefits under Section 10(ii) of this Agreement, and (b) (i) Executive receives a written offer of employment during the Non-Competition Period set forth in Section 2(a) of the Restrictive Covenant, or (ii) Executive is not able to find suitable employment in his field in relation to his skills, position and base salary, which employmentwould not contravene Section 2(a) of the Restrictive Covenant, after a good faith effort by Executive to search for such employment, and (iii) the Company notifies Executive that it intends to enforce the non-compete provisions of such Section 2(a) against Executive, then the Company shall pay to Executive an amount equal to the semi-monthly amount of the Executives’ Base Salary for each semi-monthly payroll period beginning (A) on the effective date of the written offer of employment referred to above or (B) during the period in which Executive is not able to find suitable employment, and ending on the earliest to occur of (I) the end of the Non-Competition Period set forth in such Section 2(a), or (II) the date as of which Executive begins new employment with an employer, which employment would not contravene Section 2(a) of the Restrictive Covenant.For the avoidance of doubt, the non-competition and other provision of the Restrictive Covenants in all events shall continue to apply until the end of the Non-Competition Period set forth in Section 2(a) of the Restrictive Covenant, regardless of the Executive’s new employment with an employer that would not contravene Section 2(a) of the Restrictive Covenant, the subsequent termination of such employment or any other event. 13.Release.Any and all amounts payable and benefits or additional rights provided pursuant to this Agreement beyond Accrued Amounts shall only be payable if Executive delivers to the Corporation a release of claims of Executive occurring up to the release date, in the form attached hereto as Exhibit A, within twenty-one (21) calendar days after presentation thereof by the Corporation to Executive.The Corporation shall present such release to Executive within thirty (30) days of the date Executive’s employment terminates.Payment of the amounts described in this Section shall commence no earlier than eight (8) days following the date on which Executive delivers to the Corporation an executed and enforceable release as described herein. 14.Indemnification.The Corporation shall maintain a directors' and officers' liability insurance policy covering Executive on the same basis as in effect for other senior executive employees, and shall provide indemnity to Executive by a separate, written indemnification agreement. 15.Notices.Any and all notices provided for herein shall be in writing and shall be delivered by certified mail, return receipt requested or in person.Notice shall be deemed to have been given when notice is received by the party on whom the notice was served.Notice to the Corporation shall be addressed to the Corporation at its principal office, and notice to Executive shall be addressed to Executive at Executive's last address as shown on the records of the Corporation. 16.Governing Law.This Agreement shall be governed by, construed and enforced in accordance with the substantive laws of the Commonwealth of Massachusetts, without regard to its internal conflicts of law provisions. 17.Severability.In the event that any provision of this Agreement shall be determined to be invalid, illegal or otherwise unenforceable or contrary to law or public policy, the enforceability of the other provisions in this Agreement shall not affected thereby. 18.Assignment.Executive recognizes that this is an agreement for personal services and that Executive may not assign this Agreement.The Agreement shall inure to the benefit of and be binding upon the Corporation's successors and assigns. 19.Entire Agreement/Amendment.This Agreement and the Restrictive Covenant referred to in Section 12 constitute the entire agreement between the Parties with respect to the subject matter hereof and supersedes any and all other agreements, either oral or in writing (including the Prior Agreement), among the Parties hereto with respect to the subject matter hereof.This Agreement may not be amended except by written agreement signed by both Parties. 20.Execution in Counterparts.This Agreement may be executed in one or more counterparts, and by the different Parties in separate counterparts, each of which shall be deemed to be an original but all of which taken together shall constitute one and the same agreement (and all signatures need not appear on any one counterpart), and this Agreement shall become effective when one or more counterparts has been signed by each of the Parties hereto and delivered to each of the other Parties hereto. 21.Waiver.The failure of either of the Parties to at any time enforce any of the provisions of this Agreement shall not be deemed or construed to be a waiver of any such provision, nor to in any way affect the validity of this Agreement or any provision hereof or the right of either of the Parties to enforce each and every provision of this Agreement.No waiver of any breach of any of the provisions of this Agreement shall be effective unless set forth in a written instrument executed by the party against whom or which enforcement of such waiver is sought, and no waiver of any such breach shall be construed or deemed to be a waiver of any other or subsequent breach. 22.Capacity.Executive and the Corporation hereby represent and warrant to the other that:(i) Executive or the Corporation has full power, authority and capacity to execute and deliver this Agreement, and to perform Executive's or the Corporation's obligations hereunder; (ii) such execution, delivery and performance will not (and with the giving of notice or lapse of time or both would not) result in the breach of any agreements or other obligations to which Executive or the Corporation is a party or Executive or the Corporation is otherwise bound; and (iii) this Agreement is Executive's or the Corporation's valid and binding obligation in accordance with its terms. 23.Arbitration.Any controversy or claim arising out of or relating to this Agreement or the breach thereof or otherwise arising out of Executive's employment or the termination of that employment (including, without limitation, any claims of unlawful employment discrimination whether based on age or otherwise) shall, to the fullest extent permitted by law, be settled by arbitration in any forum and form agreed upon by the parties or, in the absence of such an agreement, under the auspices of the American Arbitration Association ("AAA") in Worcester, Massachusetts in accordance with the Employment Dispute Resolution Rules of the AAA, including, but not limited to, the rules and procedures applicable to the selection of arbitrators.In the event that any person or entity other than Executive or the Employer may be a party with regard to any such controversy or claim, such controversy or claim shall be submitted to arbitration subject to such other person or entity's agreement.Judgment upon the award rendered by the arbitrator may be entered in any court having jurisdiction thereof.This Section 23 shall be specifically enforceable.Notwithstanding the foregoing, this Section 23 shall not preclude either party from pursuing a court action for the sole purpose of obtaining a temporary restraining order or a preliminary injunction in circumstances in which such relief is appropriate; provided that any other relief shall be pursued through an arbitration proceeding pursuant to this Section 23.Punitive and consequential damages shall not be permitted as an award and each party shall bear the fees and expenses of its own counsel and expert witnesses. 24.Consent to Jurisdiction.To the extent that any court action is permitted consistent with or to enforce Section 23 of this Agreement, the parties hereby consent to the jurisdiction of the Superior Court of the Commonwealth of Massachusetts and the United States District Court for the District of Massachusetts.Accordingly, with respect to any such court action, Executive (a) submits to the personal jurisdiction of such courts; (b) consents to service of process; and (c) waives any other requirement (whether imposed by statute, rule of court, or otherwise) with respect to personal jurisdiction or service of process. 25.Code Section 409A.This Agreement is intended to comply with Code Section 409A and the interpretative guidance thereunder, including the exceptions for short-term deferrals, separation pay arrangements, reimbursements, and in-kind distributions, and shall be administered accordingly.The Agreement shall be construed and interpreted with such intent.Each payment under Section 10 of this Agreement or any Corporation benefit plan is intended to be treated as one of a series of separate payments for purposes of Code Section 409A and Treas. Reg. §1.409A-2(b)(2)(iii).Any payment under Section 10 that does not qualify as a short-term deferral under Code Section 409A and Treas. Reg. §1.409A-1(b)(4) or a limited payment under Treas. Reg. §1.409A-1(b)(9)(v)(D) (or any similar or successor provisions) will not be made before the date that is six (6) months after the date of termination or, if earlier, the date of Executive's death (the "Six Month Delay Rule") if Executive is a Specified Employee (as defined below) as of his Termination of employment.Payments to which Executive otherwise would be entitled during the first six months following his Termination of employment (the "Six-Month Delay") will be accumulated and paid on the first day of the seventh month following his Termination of employment.Notwithstanding the Six-Month Delay Rule, to the maximum extent permitted under Code Section 409A and Treas. Reg. §1.409A-1(b)(9)(iii) (or any similar or successor provisions), during the Six-Month Delay and as soon as practicable after satisfaction of Section 13 of this Agreement, the Corporation will pay Executive an amount equal the lesser of (A) the total severance scheduled to be provided under Section 10 above, or (B) two times the lesser of (1) the maximum amount that may be taken into account under a qualified plan pursuant to Code Section 401(a)(17) for the year in which Executive's Termination of employment occurs, and (2) the sum of Executive's annualized compensation based upon the annual rate of pay for services provided to the Corporation for the taxable year of Executive preceding the taxable year of Executive in which his Termination of employment occurs; provided that amounts paid under this sentence will count toward, and will not be in addition to, the total payment amount required to be made to Executive by the Corporation under Section 10 above. For purposes of this Agreement, the term "Specified Employee" has the meaning given to that term in Code Section 409A and Treas. Reg. §1.409A-1(i) (or other similar or successor provisions).The Corporation's "specified employee identification date" (as described in Treas. Reg. §1.409A-1(i)(3) or any similar or successor provisions) will be December 31 of each year, and the Corporation's "specified employee effective date" (as described in Treas. Reg. §1.409A-1(i)(4) or any similar or successor provisions) will be April 1 of each succeeding year. IN WITNESS WHEREOF, this Employment Agreement has been duly executed: IPG PHOTONICS CORPORATION By: /s/ Valentin P.
